DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group II, Species II in the reply filed on 2/9/21 is acknowledged.
Claim 20 is cancelled from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 2/9/21.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 8 and 28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Toba (US PGPub 2016/0093633). 
Claim 8:  Toba teaches a method for forming an integrated circuit (IC), the method comprising: providing a substrate (100) including a memory region and a logic region adjacent to the memory region, wherein the logic region has a plurality of logic sub-regions; forming and patterning a first masking layer to expose a first logic sub-region and the memory region [0084, 0085, 0142, 0143] (Fig. 32) and to cover a second logic sub-region and a third logic sub-region [0035] and, wherein the first logic sub-region has a first logic device configured to operate at a first voltage, the second logic sub-region has a second logic device configured to operate at a second voltage [0141-0143], and the third logic sub-region has a third logic device configured to operate at a third voltage [0035]; performing a first recessing process to lower top surfaces of the first logic sub- region and the memory region to a first recess position below a top surface of the substrate (Fig. 32); forming a memory cell (MC) (Fig. 5) structure on the memory region of the substrate; and performing a second recessing process to lower a top surface of the second logic sub-region to a second recess position below the top surface of the substrate (Fig. 33/Fig. 34).  The claim languages does not state that the memory cell or first region cannot be etched again or that the memory cell recess and the first recess have to be at the same depth.
Claim 28:  Toba teaches a method to form an integrated circuit (IC), comprising: providing a memory region (MC) and a logic region (SB(2), (b), (c), integrated in a substrate (100) and connected by a boundary region (350) [0084, 0085, 0142, 0143] (Fig. 2, 5); recessing a first upper surface of a first logic sub-region (c) and a top surface .

Claims 21-23, and 25-27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liu et al. (US PGPub 2019/0006380).
Claim 21:  Lui teaches a method to form an integrated circuit (IC), comprising: providing a memory region (NVM), a logic region (AR1-5), and a boundary region (20’) between the memory region and the logic region integrated in a substrate (10); forming a first upper surface of a first logic sub-region (AR4), a second upper surface of a second logic sub-region (AR3), and a third upper surface of a third logic sub-region (AR2), wherein heights of the first, second, and third upper surfaces of the logic sub-regions monotonically decrease (AR4>AR3>AR2); forming a memory cell structure on the memory region; and forming a plurality of logic devices (TR1-4) on a plurality of logic sub-regions of the logic region, including: forming a first logic device having a first logic gate electrode separated from the substrate by a first logic gate dielectric on the first upper surface of the first logic sub-region and configured to operate at a first voltage; 
Claim 22:  Lui teaches the third upper surface of the third logic sub-region is formed coplanar with a top surface of the memory region (Fig. 28-29).  
Claim 23:  Lui teaches forming a fourth upper surface of the substrate having the same height with the first upper surface of the first logic sub-region (AR4); and forming a fourth logic device on the fourth upper surface of a fourth logic sub- region (AR1) and configured to operate at a fourth voltage and comprising a fourth logic gate electrode separated from the substrate by a fourth logic gate dielectric; wherein the fourth logic gate dielectric has the same thickness with the second logic gate dielectric [0046].  
Claim 25:  Lui teaches the first (AR4), second (AR3), and third logic gate electrodes (AR2) are formed with top surfaces aligned with each other, and higher than a top surface of the fourth logic gate electrode (AR1) (Fig. 28-29).  

Claim 27:  Lui teaches the first, second, or third logic gate electrode is formed with metal [0073]; wherein the pair of control gate electrodes and the pair of select gate electrodes are formed with polysilicon [0037].  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-13 are rejected under 35 U.S.C. 103 as being obvious over Toba (US PGPub 2016/0093633) in view of Liu et al. (US PGPub 2019/0006380).
Regarding claim 9, as described above, Toba substantially reads on the invention as claimed, except Toba do not teach the second recess position is higher than the first recess position.  Liu teaches the second recess position (AR2) is higher than the first recess position (AR1) to accommodate varying dielectric thicknesses for the peripheral transistors and reducing the variable height of the ILD, improving device performance [0037-0038]. Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the method aught by Toba to have the second recess position is higher than the first recess position to 
Claim 10:  Toba teaches (Fig. 32, 34) the top surfaces of the substrate of the first logic sub-region and the memory region are co-planar.  
Claim 11: Liu teaches the top surfaces of the second logic sub-region (AR2) and the third logic sub-region (AR3) are higher than those of the first logic sub-region (AR1) and the memory region (NVM).  
Claim 12: Liu teaches the first recessing process and the second recessing process respectively comprises a wet oxidation process followed by a wet etching process to remove a silicon dioxide precursor formed by the wet oxidation process [0051, 0070-0072].  
Claim 13: Liu teaches the second voltage is smaller than the first voltage; and wherein the third voltage is smaller than the first voltage and the second voltage [0041-0042].  

Claims 14-15 rejected under 35 U.S.C. 103 as being obvious over Toba (US PGPub 2016/0093633), as applied to claim 8 above and further in view of Liu et al. (US PGPub 2019/0006380) and Kwon et al. (US PGPub 2010/0216293).
Regarding claim 14, as described above, Toba substantially reads on the invention as claimed, except Toba does not teach forming a top surface of a fourth logic sub-region aligned with that of the first logic sub-region, wherein a fourth logic device is formed on the fourth logic sub-region with a pattern density greater than the second logic sub-region; and is configured to operate at the second voltage.  Liu teaches 
Regarding claim 15, as described above, Toba substantially reads on the invention as claimed, and Toba teaches does not teach forming a top surface of a fourth logic sub-region aligned with that of the first logic sub-region, and is configured to 

Claims 16-19 are rejected under 35 U.S.C. 103 as being obvious over Toba (US PGPub 2016/0093633) in view of Lin et al. (US PGPub 2019/0148389).
Regarding claim 16, as described above, Toba substantially reads on the invention as claimed, except Toba does not teach forming a dummy capping layer covering the memory cell structure; wherein a stack of logic gate dielectric and electrode precursor layers is formedP20190246US00 Serial No. 16/666,731Page 4on the dummy capping layer after the forming of the dummy capping layer.  Lin teaches forming a dummy capping layer (148) covering the memory cell structure (M); wherein a stack of logic gate dielectric (150) and electrode precursor layers (164, 160,156, 152) is formedP20190246US00 Serial No. 16/666,731Page 4on the dummy capping layer after the forming of the dummy capping layer [0036-0040] to allow for subsequent logic device processing while protecting the memory cell. Therefore it would have been 
Claim 17:  Toba teaches forming and patterning a first gate dielectric precursor layer (120) at the first logic sub- region; forming a second gate dielectric precursor layer (130) on the substrate in the second logic sub-region and in the first gate dielectric precursor layer at the first logic sub- region; performing a patterning process to form a second logic gate dielectric by the second gate dielectric precursor layer in the second logic sub-region and to collectively form a first logic gate dielectric by the first gate dielectric precursor layer and the second gate dielectric precursor layer in the first logic sub-region (Fig. 17-19); and forming and patterning a conductive layer in the second logic sub-region and the first logic sub-region to respectively form a first logic gate electrode on the first logic gate dielectric and a second logic gate electrode on the second logic gate dielectric [0072].  
Claim 18: Lin teaches removing the dummy capping layer from the memory region (Fig. 26) ; forming source/drain regions (170) (Fig. 26) on opposite sides of the 
Claim 19: Lin teaches performing a chemical-mechanical polishing (CMP) process to the lower inter-P20190246US00Serial No. 16/666,731 Page 5layer dielectric layer and the CESL to reach on top surfaces of the logic devices; and replacing the first logic gate electrode or the second logic gate electrode with a metal gate electrode [0058-0060].  It is noted that the provisional application does not provide adequate support for this claim.

Claim 24 is rejected under 35 U.S.C. 103 as being obvious over Liu et al. (US PGPub 2019/0006380), as applied to claim 23 above and further in view of Kwon et al. (US PGPub 2010/0216293).
Regarding claim 24, as described above, Liu substantially reads on the invention as claimed, except Liu does not teach the fourth logic sub-region is formed with a device density greater than that of the second logic sub-region.  Kwon teaches the fourth logic sub-region is formed with a device density greater than that of the second logic sub-region to meet the different integration needs of the respective peripheral regions of a memory device [0019].  Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the method taught by Liu to include a fourth logic device is formed on the fourth logic sub-region with a lateral dimension greater than the first logic sub-region to meet the different integration needs of the respective peripheral regions of a memory device [0019] as taught by Kwon.    

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH KATE SALERNO whose telephone number is (571)270-1266.  The examiner can normally be reached on M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on 5712721705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SARAH K SALERNO/Examiner, Art Unit 2814